Bridges, J.
(dissenting) — I am unable to concur in what is said in the majority opinion on the first point discussed. The county commissioners passed two resolutions; one provided for the purchase of the property involved, and that the revenue for the purchase price should be raised by levy of taxes; the second directed that the county proceed to erect on the premises to be purchased a detention home and that the same be equipped. It further provided that negotiable coupon bonds of the county should be issued for the purpose of paying for such erection and equipment. The purpose, in part, of this action was to restrain the county commissioners from carrying out and consummating their program, because they had not complied with §§ 9208, 9209 and 9210, Rem. & Bal. Code.
The first section expressly provides that it shall be the duty of the county comm.issiori.ers, on the first Monday of September of each year, to make estimates of amounts required to meet the public expense for the ensuing year, and that such estimates shall be itemized and shall show “the amount required . . . for each public improvement” and “for the maintenance of each public building, structure or institution” and “the construction, operation and maintenance of each public utility, and shall contain a fúll and complete disclosure and statement of the contemplated expenditure for the ensuing year . . .” Section-9209 provides that the estimates made as provided in the previous section shall be published for a certain length of *345time, and that there shall be given notice of a meeting to be held for the purpose of making tax levies. Section 9210 provides for the appearance of taxpayers at such meetings and that “all taxes shall be levied or voted in specific sums, and shall not exceed the amounts specified in such published estimates.”
The plain purpose of this legislation was to require the board of commissioners to annually, in advance, estimate the amount of expenditures for the ensuing year and to fix a budget which could not be exceeded. It had been the habit and custom of boards of commissioners to make provision for the financial needs of the county from time to time as such needs appeared. They did not anticipate their wants, nor provide in advance therefor. The result was that counties often found themselves in financial distress, and the taxpayer had no opportunity to know in advance what his obligations would be or to be heard concerning them. Counties lived from day to day.
But, as I read it, the majority opinion says the action of the board of commissioners does not come within the purview of the statutes, because they relate to revenue and taxation, while here the board was only making a contract. In my opinion, this is an erroneous construction. They are much broader than that. They apply as much to the contraction of the debt as to the ways and means of discharging it. They enter into virtually every act of the board involving the financial life of the county. The board must in advance include every item of probable expense in the estimate or budget, before it will be authorized to incur such expense. The first step of all is the budgeting of the contemplated expense. If it is not necessary to budget the expense of constructing and equipping a detention home, then it is not necessary to budget the *346expense for operating the farm for the poor, or for repairs to county buildings, or any other item of expense:
And thus is the statute made an empty thing. The statute does not limit itself to taxation when it requires the expense “required . . . for each public improvement” o,r for “the construction, operation and maintenance of each public utility” to be budgeted. How can it be said that in this instance the county is complying with the provision to the effect that taxes levied “shall not exceed the amounts specified in such published estimates”?
It is not necessary to determine whether an emergency would excuse non-compliance with the statute, because no such emergency is shown here.
The statute contemplates that the taxpayer, who, after all, is the person most vitally interested, shall have the privilege of having something to say concerning the contraction of a debt by the county, as well as concerning the manner of the payment of the debt.
Since the complaint alleged that the board had not complied with these provisions of the statute, it stated a cause of action and it was error to sustain the demurrer.